Name: 91/641/EEC: Commission Decision of 26 November 1991 approving the plan for infectious haemopoietic necrosis and viral haemorrhagic septicaemia submitted by Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  Europe;  EU finance
 Date Published: 1991-12-14

 Avis juridique important|31991D064191/641/EEC: Commission Decision of 26 November 1991 approving the plan for infectious haemopoietic necrosis and viral haemorrhagic septicaemia submitted by Ireland (Only the English text is authentic) Official Journal L 344 , 14/12/1991 P. 0086 - 0086COMMISSION DECISION of 26 November 1991 approving the plan for infectious haemopoietic necrosis and viral haemorrhagic septicaemia submitted by Ireland (Only the English text is authentic) (91/641/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/495/EEC of 24 September 1990 introducing a Community financial measure with a view to the eradication of infectious haemopoietic necrosis of salmonids in the Community (1), and in particular Article 4 thereof, Whereas Article 1 of Decision 90/495/EEC requires Member States to submit a plan for assessing the rate in their territory for infectious haemopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS); Whereas by letter dated 24 May 1991 Ireland transmitted a plan to the Commission; Whereas examination has shown that it meets the requirements of Decision 90/495/EEC, and in particular Article 3 thereof; Whereas the conditions for a Community financial contribution pursuant to Article 7 of the said Decision are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Ireland for determining the rate of IHN and VHS infection on its territory is hereby approved. Article 2 Ireland shall bring into force by 1 October 1991 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 The Community's financial contribution to Ireland shall be 50 % of expenditure on the action specified in Article 3 (4) and (5) of Decision 90/495/EEC. Article 4 The Community financial participation is granted upon presentation of the supporting documents. Article 5 This Decision is addressed to Ireland. Done at Brussels, 26 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 276, 6. 10. 1990, p. 37.